[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________               FILED
                                                                  U.S. COURT OF APPEALS
                                            No. 11-10166            ELEVENTH CIRCUIT
                                        Non-Argument Calendar        SEPTEMBER 8, 2011
                                      ________________________           JOHN LEY
                                                                          CLERK
                               D.C. Docket No. 0:10-cr-60188-WJZ-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                                versus

MERCEDES MORALES,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (September 8, 2011)

Before HULL, PRYOR and FAY, Circuit Judges.

PER CURIAM:

         Mercedes Morales appeals her 120-month sentence for using an interstate

commerce facility in the commission of murder for hire, in violation of 18 U.S.C.
§ 1958(a). Morales argues that her sentence is substantively unreasonable because

it is longer than necessary to achieve the sentencing goals encompassed in 18

U.S.C. § 3553(a) and because it does not take into account her mental health, the

custody dispute underlying her offense, or her need for rehabilitation. For the

reasons set forth below, we affirm Morales’s sentence.

                                          I.

      In April 2010, Morales met with an individual named Memo, who was a

confidential source for the Federal Bureau of Investigations, to discuss having her

ex-husband killed. At a second meeting, Memo and Morales agreed to a price of

$10,000.00 for the murder. Morales later gave Memo a diamond ring worth

$6,800.00 as advance payment for the murder. Morales told Memo that, after her

ex-husband was killed, Memo should send her a text message from her

ex-husband’s phone to establish a cover story. The message would say that the

ex-husband “ran away with another woman” and that Morales should “take care of

their son.” When she was arrested, Morales stated that: (1) her ex-husband kept

their son from her; (2) she was angry that her ex-husband had testified against her

in an earlier criminal trial; and (3) because of those incidents, she agreed to have

her ex-husband killed.

      Morales’s total adjusted offense level was 34. Based on a prior conviction

                                          2
for conspiracy to commit money laundering, Morales was assigned a criminal

history category of II. Her guideline range was 168 to 210 months’ imprisonment.

Because the statutory maximum sentence was 10 years, however, Morales’s

guideline range became 120 months pursuant to U.S.S.G. § 5G1.1(a).

      Prior to sentencing, Morales moved for a downward departure, arguing first

that her criminal history category over-represented the seriousness of her criminal

history. Second, a departure was warranted in light of 18 U.S.C. § 3553(a).

Morales’s ex-husband was emotionally abusive, insulted her in front of their son,

and would not let her see or talk to their son. According to a psychological

evaluation attached to her motion, Morales exhibited severe symptoms of

depression and anxiety.

      At sentencing, Morales argued, through counsel, that although her actions

were wrong, she was in the midst of a custody dispute where her ex-husband was

not going to allow her to see their son again. Although they had joint custody of

their son pursuant to their divorce proceeding, Morales’s ex-husband would not

allow her to see their son. Morales could not afford to go back to court to address

the custody issue. Her ex-husband had moved with their son from South Florida

to the west coast of Florida. Under these circumstances, a ten-year sentence was

too severe. Morales addressed the court herself, asking for mercy and stating that

                                         3
she could not afford to move to the west coast of Florida when her ex-husband had

moved there with their son. The court sentenced Morales to 120 months’

imprisonment, and then renewed Morales’s motion for a variance but stated that its

ruling on the motion remained the same.

                                            II.

         We review the reasonableness of a sentence under a deferential abuse of

discretion standard. Gall v. United States, 552 U.S. 38, 41, 128 S.Ct. 586, 591,

169 L.Ed.2d 445 (2007). Under the abuse of discretion standard, the sentence will

be affirmed “unless we find that the district court has made a clear error of

judgment.” United States v. Frazier, 387 F.3d 1244, 1259 (11th Cir. 2004) (en

banc).

         The district court is required to “impose a sentence sufficient, but not

greater than necessary, to comply with the purposes set forth in” 18 U.S.C.

§ 3553(a)(2). 18 U.S.C. § 3553(a). These purposes include the need to reflect the

seriousness of the offense, promote respect for the law, provide just punishment

for the offense, deter criminal conduct, and protect the public from the defendant’s

future criminal conduct. Id. § 3553(a)(2). The court must also consider the nature

and circumstances of the offense, the defendant’s history and characteristics, the

kinds of sentences available, the applicable guideline range, the pertinent policy

                                            4
statements of the Sentencing Commission, the need to avoid unwarranted

sentencing disparities, and the need to provide restitution to victims. Id.

§ 3553(a)(1), (3)-(7). A district court may not, however, impose or lengthen a

term of imprisonment “in order to promote a criminal defendant’s rehabilitation.”

Tapia v. United States, 564 U.S. ___, 131 S.Ct. 2382, 2385, 180 L.Ed.2d 357

(2011). In explaining this holding, the Supreme Court stated that under 18 U.S.C.

§ 3582(a), it was improper for a court to consider the need for rehabilitation in

“determining both whether to imprison an offender and what length of term to

give him.” Tapia, 564 U.S. at ___, 131 S.Ct. at 2389.

      We determine whether a sentence was substantively reasonable by

examining the sentence in light of the record and the § 3553(a) factors. United

States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005). We expect a sentence within

the guideline range to be reasonable. United States v. Alfaro-Moncada, 607 F.3d

720, 735 (11th Cir. 2010), cert. denied, 131 S.Ct. 1604 (2011). The party

challenging a sentence bears the burden of establishing that it was unreasonable.

Talley, 431 F.3d at 788.

      Morales has failed to demonstrate that her sentence was substantively




                                          5
unreasonable in light of the record and the § 3553(a) factors.1 First, Morales has

abandoned any argument that her sentence did not adequately reflect her need for

rehabilitation. She makes only a single passing reference to this matter without

explaining what type of rehabilitation she seeks or how a different term of

imprisonment would promote her rehabilitation. United States v. Jernigan, 341

F.3d 1273, 1283 n.8 (11th Cir. 2003) (stating that the appellant abandoned an

issue where he made “only four passing references” to the argument in his initial

brief). In any event, even if this argument was properly raised, it is improper for a

district court to consider a defendant’s need for rehabilitation in determining the

length of a prison sentence. See Tapia, 564 U.S. at ___, 131 S.Ct. at 2389. Thus,

the court did not err in determining the length of Morales’s term of imprisonment

without considering her need for rehabilitation.

       Next, the court’s sentence of 120 months was the guideline range, and we

ordinarily expect such a sentence to be reasonable. See Alfaro-Moncada, 607 F.3d

at 735. The sentence, moreover, met the goals encompassed within 18 U.S.C.

§ 3553(a). Morales had multiple meetings with Memo to arrange to have her

ex-husband killed. She also gave Memo a diamond ring worth $6,800.00 as


       1
        Morales has abandoned any argument that her sentence was procedurally unreasonable
because she did not raise this issue in her initial brief. United States v. Jernigan, 341 F.3d 1273,
1283 n.8 (11th Cir. 2003) (stating that a party abandons an issue not raised in its initial brief).

                                                 6
advance payment for the murder and instructed Memo to send her a text message

from her ex-husband’s phone to establish a cover story. Morales had also

previously been convicted of conspiracy to commit money laundering.

Considering the seriousness of Morales’s current offense and of her criminal

history, a sentence within the guideline range was necessary to promote respect for

the law, provide just punishment, deter Morales and others from attempting to

have individuals murdered, and protect the public from further crimes by Morales.

Therefore, Morales has not shown that her within-guideline sentence was

unreasonable. See Talley, 431 F.3d at 788.

      For the foregoing reasons, we affirm Morales’s sentence.

      AFFIRMED.




                                         7